Citation Nr: 0837922	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of bone 
removal from the bilateral feet.

4.  Entitlement to service connection for a right thumb 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Navy from April 1984 to July 1984 and again from December 
2002 to August 2003, and various periods of active duty for 
training (ACDUTRA) throughout his time in the Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The veteran had requested a hearing before the Board in his 
substantive appeal form, but subsequently withdrew his 
request in a May 2008 statement.  The Board further notes the 
veteran also perfected appeals for various other issues, but 
subsequently withdrew all but the four issues listed above in 
a May 2008 statement.  The Board, accordingly, finds all 
other claims properly on appeal prior to May 2008 WITHDRAWN.  

The Board received additional evidence from the veteran in 
July 2008 after the file was certified and sent to the Board.  
The veteran, upon submitting the evidence, waived local RO 
consideration and, therefore, a supplemental statement of the 
case (SSOC), is not needed. 

The additional evidence includes medical records showing 
recent treatment for the veteran's low back disability.  It 
appears the veteran is indicating his current low back 
disability, which is service-connected, is worse than 
currently rated. Accordingly, the issue of entitlement to an 
increased rating for a low back disability is REFERRED to the 
RO for proper adjudication.

The issues of entitlement to service connection for 
hypertension, residuals of removal of bones from the 
bilateral feet and a right thumb disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

The veteran's claimed PTSD was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in February 2005, August 2006 and May 2007.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2007).   The August 2006 
and May 2007 letters told the veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim(s), 
and has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, Social 
Security Administration (SSA) disability benefit records, and 
VA medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether he has PTSD related to any incident of 
his military service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the veteran has the claimed 
condition.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran alleges he currently has PTSD as a result of 
various combat experiences during his military service.  
Specifically, the veteran indicates an April 2003 mission 
where he was deployed in the Middle East to recover the body 
of a downed pilot.

In general, the Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The veteran is alleging that his current PTSD is a result of 
in-service events or injuries incurred during his active 
naval service and not during his time in the Naval Reserves.  
To the extent he is alleging that his current condition is a 
result of an injury or disease diagnosed and treated during 
his time in the Reserves, however, the Board notes that only 
"veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Marine Corps) does 
not obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from April 1984 to July 1984, and from December 
2002 to August 2003.  Therefore, he is entitled to "veteran" 
status and the full benefit of VA resources for any 
compensation claim based on these periods of service.  In 
order for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during 
his Naval Reserve service, the record must establish that he 
was disabled during active duty for training due to a disease 
or injury incurred or aggravated in the line of duty or he 
was disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Service connection for PTSD, additionally, generally requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the applicable version of the regulation, service connection 
for PTSD requires medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  In addition, in 1996 
VA adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 4.126 
(2004).  See 61 Fed. Reg. 52,695-52,702 (1996).

In this case, the veteran's involvement in the April 2003 
mission is confirmed in his personnel records.  No other 
combat related incidents, however, are indicated in the 
veteran's military records.  His service medical records, 
moreover, do not indicate any treatment, complaints or 
diagnoses of a psychiatric disability, to include PTSD.  In 
fact, the veteran denied any psychiatric problems in a 
January 2004 VA examination, less than one year after 
separation from the military, despite appearing anxious and 
exhibiting monotonous speech to the examiner at that time.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
inquiry, then, is whether the veteran has PTSD related to a 
verifiable in-service stressful incident.  The Board 
concludes he does not.  

After the veteran's first period of active service, in 1992, 
the veteran suffered a stroke and a closed head injury.  The 
veteran filed for Social Security Administration (SSA) 
disability benefits and was given a disability determination 
examination in May 2004, less than one year after his second 
tour of active duty.  At that time, the examiner indicated 
the veteran's military history as well as 1992 stroke and 
head injury.  During the examination, the veteran complained 
of flashbacks to traumatic combat experiences in 1984.  The 
examiner diagnosed the veteran with dementia, secondary to 
the closed head injury and depression.  A provisional 
diagnosis of PTSD was indicated, but was never confirmed.  
Other SSA records indicate the veteran's predominant 
psychiatric condition as major depressive disorder secondary 
to his physical limitations caused by the stroke.  

Similarly, the veteran's on-going private and VA outpatient 
treatment records indicate the veteran's primary psychiatric 
diagnosis is major depressive disorder, secondary to non-
military related incidents, to include his 1992 stroke.  Some 
sporadic treatment records indicate suspected symptoms of 
PTSD, but the diagnosis has never been confirmed.

As indicated above, the veteran's involvement in a mission in 
the Middle East to recover the body of a downed pilot in 
April 2003 is confirmed in his personnel records.  
Accordingly, the veteran was afforded a VA examination in May 
2007 to ascertain the nature of the veteran's psychiatric 
disability and the likely etiology.  The examiner indicated 
the veteran's lengthy medical history and pertinent military 
history, but declined diagnosing the veteran with PTSD.  
Rather, the examiner diagnosed the veteran with depressive 
disorder and anxiety disorder, opining as follows:

[The veteran] does not meet full criterion for 
the diagnosis of PTSD.  It is unclear as to what 
degree the veteran experienced, witnessed or was 
confronted with events that involved actual or 
threatened death or serious injury.  Even if so, 
his statement in response did not reflect fear, 
helplessness, or horror. ...Overall, I am not 
convinced that [the veteran] suffers from PTSD.  
At minimum a mood and anxiety disorder may exist 
based on previous findings.  It is my clinical 
opinion that his depression and anxiety are not 
related to his military experiences.
 
The Board finds the examiner's opinion compelling.  It is 
based on a complete examination and a thorough review of the 
veteran's four volume claims file.  Also compelling, no 
examiner has ever definitively diagnosed the veteran with 
PTSD or associated his current psychiatric diagnoses with any 
incident of his military service.  

The Board has considered the veteran's statements regarding 
the symptoms of his psychiatric conditions and how they have 
continuously affected his life.  Regrettably, service 
connection requires, first and foremost, a diagnosis of a 
current disability.  See, e.g. Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In regard to PTSD, there is 
no such evidence here.  

In summary, the Board finds that the evidence of record does 
not show that the veteran has PTSD related to any verified 
in-service incident and, therefore, service-connection is not 
warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra.  In light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

The veteran alleges his hypertension, bilateral feet 
disabilities and right thumb disability are the result of in-
service injuries.  

Hypertension

In regard to hypertension, the veteran was treated for 
elevated blood pressure readings while in the military in 
January 2002.  Although the diagnosis of hypertension was not 
formally indicated, the veteran was monitored for the disease 
prior to his separation from the military in August 2003.

Within one year from separation, the veteran was first 
diagnosed with hypertension in January 2004, during a general 
VA examination. The examiner at that time found clinical 
evidence to support a diagnosis of hypertension, but did not 
opine specifically on likely etiology. 

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

At the time of the veteran's initial diagnosis, namely the 
January 2004 VA general medical examination, the veteran was 
not on any regular medication or treatment for hypertension.  
His blood pressure readings were taken three different times 
and were as follows: 160/92 mmHg, 160/95 mmHg, and 155/92 
mmHg.  VA outpatient treatment records throughout 2004, 
however, indicate blood pressure readings indicating 
diastolic pressure less than 90 mmHG and systolic pressure 
readings under 150 mmHg.  In short, the evidence does not 
indicate the veteran's hypertension was manifested to a 
compensable degree within one year of separation.  See 38 
C.F.R. §4.104, Diagnostic Code 7101.

In the absence of a presumption, however, service connection 
may still be established with medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  

In this case, the veteran was afforded a general VA 
examination in January 2004, but the examiner at that time 
did not proffer an opinion regarding the likely etiology of 
the veteran's hypertension. 

In light of the in-service treatment for elevated blood 
pressure, the diagnosed hypertension within one year of 
separation from the military, and the current on-going 
treatment for hypertension, a VA examination is indicated.  
Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Bilateral Feet

Prior to entering the military, the veteran underwent an 
operation in 1981, which included the removal of bones in 
both of his feet.  The veteran alleges his multiple bilateral 
feet disabilities are the result of in-service aggravation of 
his pre-existing condition.  Specifically, the veteran 
indicates wearing the heavy boots and the physical labor of 
active duty aggravated his bilateral foot disability beyond 
the natural progression of the disease.

The veteran's service medical records confirm the veteran 
entered the military with mild pes planus and bilateral ankle 
scars, secondary to a May 1981 trauma, which required removal 
of bones in both feet. 

Service connection may be established where the facts 
establish that a pre-existing injury or disease was 
aggravated as a result of active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Again, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

After service, medical records indicate on-going treatment 
for various bilateral feet conditions.  The veteran has never 
been afforded a VA examination to ascertain whether any of 
his current feet conditions are a result of his military 
service, to include whether the veteran's pre-existing pes 
planus or surgical trauma was aggravated by any incident of 
his military service.  A VA examination is indicated. Cf. 
Duenas, 18 Vet. App. at 517.

Right Thumb

The veteran alleges he has a current right thumb disability 
due to an in-service injury where he jammed his right thumb 
and middle finger.

The veteran's service medical records confirm the veteran's 
injury to his right middle finger and thumb on August 1984.  
At the time, the veteran was diagnosed with a contusion and 
x-rays were within normal limits.  The service medical 
records also indicate arthritis of the right thumb in 
September 1988 indicating symptoms beginning in August 1987.  
The diagnosis, however, was never confirmed by x-ray and the 
Board notes the veteran's current treatment records do not 
indicate arthritis of the right thumb.

The Board also finds noteworthy that the veteran had a 
subsequent, more serious injury to his right middle finger in 
December 2002, which the veteran has received service-
connection and compensation.  This subsequent injury did not, 
however, involve his right thumb.

After service, the veteran's medical records indicate 
periodic complaints and treatment for right thumb and right 
hand pain.  In light of the in-service injury and subsequent 
medical treatment, the veteran should be afforded a VA 
examination to determine whether the veteran has a current 
right thumb disability and the likely etiology of any 
disability found.  Cf. Duenas, 18 Vet. App. at 517.
 
The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
regarding any of the disabilities on 
appeal from the VA Medical Center in 
Detroit, Michigan from May 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations for 
his claimed hypertension, bilateral feet 
and right thumb conditions.  The physicians 
should provide an opinion as to whether it 
is at least as likely as not that any 
current hypertension, bilateral feet or 
right thumb disability occurred during a 
period active duty, or ACDUTRA/INACDUTRA.  
To assist the examiner in addressing this 
question, provide he/she with a list of all 
of the veteran's periods of 
ACDUTRA/INACDUTRA.  Only service during 
active duty, ACDUTRA, or INACDUTRA should 
be noted.  A complete rationale for any and 
all opinions provided must be made.

In regard to his bilateral feet, the 
examiner should specifically comment on 
whether the veteran's current bilateral 
feet disabilities are the result of in-
service aggravation of a pre-existing 
condition rather than the natural 
progression of the diseases, to include pes 
planus and status-post removal of bones in 
the bilateral feet. 

In regard to his hypertension and right 
thumb disabilities, the examiner should 
comment whether any disability currently 
exists and whether any disability found is 
related to in-service treatment and/or 
injury, especially in light of January 2002 
elevated blood pressure readings and the 
August 1984 right thumb injury. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

3.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.   
The claims must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


